Order entered October 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00403-CR
                                     No. 05-15-00404-CR
                                     No. 05-15-00405-CR

                       VINCENT DEWAYNE JOHNSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-60209-P, F13-60595-P, F13-60931-P

                                           ORDER
       The Court REINSTATES the appeal.

       On October 13, 2015, we ordered the trial court to make findings regarding whether a

second hearing was conducted on March 16, 2015 and, if so, whether the record can be

supplemented with that record. We ADOPT the findings that: (1) the trial court presided over a

second hearing on March 16, 2015 at which appellant formally entered his guilty pleas to the

charged offenses; (2) the March 16, 2015 hearing was recorded; (3) Winnie Lacy is the court

reporter who recorded the proceedings; (4) the notes of the hearing are available; and (5) the

reporter’s record of the March 16, 2015 plea hearing will be filed within ten days of the October

19, 2015.
        We ORDER court reporter Winnie Lacy to file, by NOVEMBER 6, 2015, the reporter’s

record of the March 16, 2015 plea hearing, including all exhibits admitted into evidence during

the hearing.

        We ORDER appellant to file, by DECEMBER 7, 2015, an amended brief either

addressing the issue already presented in context of the March 16, 2015 second hearing or raising

additional issues. The State’s amended brief will be due thirty days after appellant’s amended

brief is filed.

        We DIRECT the Clerk to send copies of this order to Winnie Lacy, official court

reporter, Auxiliary Court No. 5, and to counsel for all parties.


                                                      /s/     ADA BROWN
                                                              JUSTICE